J.T. Daley was convicted in the county court of Stephens county on the 8th day of March, 1922, of the crime of manufacturing intoxicating liquor and punishment fixed at a fine of $400 and imprisonment in the county jail for a period of 30 days. The Attorney General, on February 22, 1923, filed a motion to dismiss this appeal on the ground that the defendant has, pending the appeal, removed from the state of Oklahoma and is now a resident of the state of Montana.
In support of said motion the Attorney General filed an affidavit of J.A. Brown, assistant chief of police of the city of Duncan, Okla., who swears that subsequent to said conviction and appeal the said J.T. Daley left the state of Oklahoma and has permanently removed therefrom and that the said J.T. Daley is a resident of the city of Butte in the state of Montana and has been there for some time. No response has been made to the motion to dismiss the appeal.
Under repeated decisions of this court, when it is shown that the defendant is a fugitive from justice or has left the jurisdiction of the state of Oklahoma and cannot be made to answer any judgment upon the merits of his appeal which may be rendered by this court, the appeal will be summarily dismissed. Boswell v. State, 14 Okla. Crim. 336, 170 P. 1175, and cases there cited.
The plaintiff in error having failed to controvert the motion to dismiss the appeal, and it being apparent that the plaintiff in error has left the jurisdiction of the state of Oklahoma and cannot be made to respond to any affirmative judgment which this court may render in this case, the appeal, upon the authority of the cases above cited, is dismissed for that reason. *Page 357